                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 MATTHEW STARNES,                                   Case No. 18‐CV‐618 (NEB/KMM)

                      Petitioner,

 v.                                                    ORDER ON REPORT AND
                                                        RECOMMENDATION
 TOM ROY,

                      Respondent.


       This is a habeas action brought under 28 U.S.C. § 2254 by petitioner Matthew

Starnes. [ECF No. 1.] The October 9, 2019 Report and Recommendation (“R&R”) of

United States Magistrate Judge Katherine Menendez recommends denying Starnes’s

petition. [ECF No. 17.] Starnes filed an objection to the R&R. [ECF No. 18.] The

respondent, Tom Roy, responded to the objection by asking the Court to incorporate by

reference his response to the petition. [ECF No. 19 (incorporating by reference ECF

No. 9).] The Court has conducted a de novo review of the portions of the R&R to which

Starnes objects. See 28 U.S.C. § 636(b)(1); D. Minn. LR 72.2. Based on that review, the Court

accepts the R&R.

                                        ANALYSIS

       The facts and procedural posture of this case have been thoroughly laid out several

times in this habeas action and at various stages of appeal. (See State v. Starnes, No. A16‐
1028, 2017 WL 3013208, at *1–*2 (Minn. Ct. App. July 17, 2017); R&R at 1–5.) The Court

will discuss the underlying facts as necessary below.

       The    Court    understands1     that   Starnes     objects   to   Judge   Menendez’s

recommendation to dismiss grounds 1 and 2 of his petition. The Court reviewed those

portions of the petition de novo. 28 U.S.C. § 636(b)(1).

       A federal court is bound by laws governing habeas to “exercise only limited and

deferential review of underlying state court decisions.” Jones v. Luebbers, 359 F.3d 1005,

1011 (8th Cir. 2004). The state court must have adjudicated the decision on the merits. 28

U.S.C. § 2254(d). This Court will not grant relief unless the decision was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined

by the Supreme Court of the United States,” or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” Id. (citations omitted).

       A state court decision is contrary to clearly established Supreme Court precedent

“if the state court arrives at a conclusion opposite to that reached by [the] Court on a

question of law or . . . decides a case differently than [the] Court has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 413 (2000). A state court decision

involves an unreasonable application of clearly established Supreme Court precedent “if




1 The Court notes that Starnes’s filings are not necessarily clear, but the Court has
endeavored to construe them liberally. Jackson v. Nixon, 747 F.3d 537, 544 (8th Cir. 2014).
                                               2
the state court identifies the correct governing legal principle from [the] Courtʹs decisions

but unreasonably applies that principle to the facts of the prisonerʹs case.” Id. Finally, a

state court decision involves “an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2), only if it is

shown that the state courtʹs presumptively correct factual findings do not enjoy support

in the record. 28 U.S.C. § 2254(e)(1); see Boyd v. Minnesota, 274 F.3d 497, 501 n.4 (8th Cir.

2001) (“There is sufficient record evidence to support such a finding and, thus, it would

not constitute an unreasonable determination of the facts in light of the evidence

presented at trial.”).

I.      Ground 1

        Ground 1 of Starnes’s petition claims due process violations because the trial court

was (a) biased and (b) considered facts outside of evidence. It is undisputed that Starnes

has properly exhausted both claims.

     A. Judicial Bias

        In his supplemental pro se brief to the Minnesota Court of Appeals, Starnes argued

that the trial court demonstrated bias when she considered her personal schedule when

suggesting dates for a new trial. [ECF No. 8‐3 at 6.] The Minnesota Court of Appeals

addressed this issue along with Starnes’s other arguments for judicial bias. See Starnes,

2017 WL 3013208, at*4–*6 (“Appellant [in his pro se supplemental brief] challenges the

conviction, alleging improper bias against him and insufficient evidence, both of which


                                             3
are addressed above.”). Because the Court cannot identify the specific reasoning used by

the Minnesota Court of Appeals, it must “determine what arguments or

theories . . . could have supported the state court’s decision; and then it must ask whether

it is possible [a] fairminded jurist” could find that reasoning was inconsistent with prior

Supreme Court decisions. Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558 (2018) (citation

omitted). If the state court decision is not inconsistent, then this Court must deny the

petition. Id.

       The Minnesota Court of Appeals determined that there was no demonstrable bias

in this case. Starnes, 2017 WL 3013208, at *5. This determination can be supported by the

“presumption that a judge has discharged his or her judicial duties properly.” Id. (quoting

State v. Mems, 708 N.W.2d 526, 533 (Minn. 2006)). The Minnesota Court of Appeals did

not apply this presumption inconsistently with any Supreme Court precedent. Thus, this

Court must deny the petition on this ground.

   B. Facts Outside of Evidence

       Starnes also claimed that the trial court improperly found facts outside of

evidence. The Minnesota Court of Appeals determined that the trial court did not arrive

at its finding of guilt based on facts outside of evidence because the record supported a

finding of guilt. Id. at *5. It found that Starnes had not overcome the presumption that

judges follow the law and “evidence was [not] considered for an improper purpose

without a clear showing.” Id. (quoting State v. Burrell, 772 N.W.2d 459, 467 (Minn. 2009)).


                                             4
In his petition, Starnes reiterates the same arguments he made to the Court of Appeals

and argues for a different result. This Court has reviewed the record and finds no grounds

to hold that the Court of Appeals’ decision is contrary to or an unreasonable application

of clearly established law or an unreasonable determination of facts.

II.    Ground 2

       Ground 2 of Starnes’s petition claims that several of the trial court’s findings of

fact were clearly erroneous. The heart of this argument is that the trial court did not credit

Starnes’s testimony that Starnes stabbed the victim during an earlier fight because he was

afraid for his life, and then unknown assailants attacked the victim sometime later. The

trial court found Starnes’s testimony was not credible and the testimony of the victim and

an eyewitness was credible. Based on these credibility determinations, the trial court

found Starnes guilty and found he had not met his burden to prove his self‐defense claim.

The Minnesota Court of Appeals found that even if the trial court’s factual determinations

were incorrect, they did not deprive Starnes of a fair trial because Starnes’s own

testimony was sufficient to support his conviction. Starnes, 2017 WL 3013208, at *3.

       Under Section 2254, a petitioner is only entitled to relief if the finding of guilt was

based on an unreasonable determination of facts. A “factual determination is not

unreasonable merely because the federal habeas court would have reached a different

conclusion in the first instance.” Burt v. Titlow, 571 U.S. 12, 18 (2013) (citation omitted).

When a trial court makes a credibility determination, Section 2254(d) “gives federal


                                              5
habeas courts no license to redetermine [the] credibility of witnesses whose demeanor

has been observed by the state trial court, but not by them.” Perry v. Kemna, 356 F.3d 880,

885 (8th Cir. 2004) (quoting Marshall v. Lonberger, 459 U.S. 422, 434 (1983)). Here, Starnes’s

argument that the trial court should have credited his testimony and should not have

credited the testimony of the victim or eyewitness cannot provide habeas relief. The trial

court observed the testimony of the three witnesses and made specific findings as to why

certain witnesses were credible and why Starnes was not. There is no ground for this

Court to redetermine these credibility findings.

       Even if this Court questioned the trial court’s credibility determination, Starnes

must present clear and convincing evidence that the trial court’s determination was

unreasonable based on the record. See Grass v. Reitz, 749 F.3d 738, 744 (8th Cir. 2014).

Here, Starnes points to some facts that he argues are inconsistent with the trial court’s

summary of the case. These factual inconsistencies are not clear and convincing evidence

that the trial court’s determination of credibility is unreasonable, and do not warrant

habeas relief.

       The habeas statute “makes no distinction between the factual determinations of a

state trial court and those of a state appellate court.” Smulls v. Roper, 535 F.3d 853, 864 (8th

Cir. 2008) (quoting Sumner v. Mata, 449 U.S. 539, 546 (1981)). Thus, the Minnesota Court

of Appeal’s factual determinations are owed the same presumption of correctness. See id.

at 864–65. Here, the appellate court determined that any potentially erroneous findings


                                               6
of fact were not necessary to finding Starnes guilty because his own testimony was

sufficient proof of guilt. Starnes, 2017 WL 3013208, at *3 (“Any error here is immaterial

because, as appellant’s testimony makes clear, there is no doubt that appellant was

involved in the attack and, in fact, appellant admitted to stabbing [the victim].”). This

Court has reviewed the record and finds there is sufficient evidence in the record to

support the Minnesota Court of Appeals’ factual determination, and Starnes’s petition is

denied on this ground.

       The parties do not object to any other aspect of the R&R. The Court determines

whether the recommendations are clearly erroneous or contrary to law when no objection

has been made. See Fed. R. Crim. P. 59; Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed those portions of the R&R to which the parties have not

objected, the Court finds no clear error.

                                     CONCLUSION

       Based on all the files, records, and proceedings herein, the Court OVERRULES the

petitioner’s objections [ECF No. 18] and ACCEPTS the R&R [ECF No. 17]. Accordingly,

IT IS HEREBY ORDERED THAT:

       1.     Petitioner’s habeas corpus petition under 28 U.S.C. § 2254 [ECF No. 1] is

              DENIED;

       2.     This action is DISMISSED WITH PREJUDICE; and

       3.     No certificate of appealability is granted.


                                             7
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 24, 2020           BY THE COURT:

                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                               8
